                        Case 6:20-cv-00111-JRH-BWC Document 16 Filed 05/19/21 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                Southern District of Georgia
                  DANIEL ERIC COBBLE,

                                          Petitioner,
                                                                                   JUDGMENT IN A CIVIL CASE

                                                                                                     CV 620-111
                                           V.                                    CASE NUMBER:
                  WARDEN BOBBITT,

                                           Respondent.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that, pursuant to the Order of the Court dated May 19, 2021, the Report and Recommendation of the

                    Magistrate Judge is adopted as the opinion of the Court. Accordingly, the Court dismisses without

                    prejudice Petitioner's 28 U.S.C. § 2241 Petition, and denies Petitioner in forma pauperis status on

                    appeal. This case stands closed.




           May 19, 2021                                                        John E. Triplett, Acting Clerk
           Date                                                                Clerkk



                                                                               (By)
                                                                                By)) Deputy Clerk
                                                                               (B           Cler
                                                                                              errk
GAS Rev 10/2020
